Citation Nr: 0927916	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-15 051	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1941 to September 
1948

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board observes that the Veteran had also claimed 
entitlement to service connection for bilateral hearing loss.  
While the RO initially denied this claim along with the claim 
of entitlement to service connection for tinnitus in the 
April 2007 rating decision, an April 2008 Decision Review 
Officer Decision granted service connection for bilateral 
hearing loss.  There is no subsequent correspondence from the 
Veteran expressing disagreement with the rating or effective 
date assigned.  Accordingly, bilateral hearing loss is no 
longer in appellate status.  See Grantham v. Brown, 114 F .3d 
1156 (1997).  

In his Substantive Appeal (VA Form 9) in May 2008, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in August 2008 the Veteran withdrew that 
request for a hearing.  Accordingly, the Veteran's request 
has been withdrawn.  38 C.F.R. § 20.704(e) (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving doubt in favor of the Veteran, he is shown to have 
tinnitus that is etiologically related to a disease, injury 
or event in service.


CONCLUSION OF LAW

Service connection is warranted for tinnitus.  See 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the Veteran dated December 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran is claiming entitlement to service connection for 
tinnitus, which he claims is due to noise exposure while in 
active service.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran first applied for service connection for tinnitus 
in November 2005.  In an April 2007 rating decision the RO 
denied the Veteran's claim.  The Veteran filed a Notice of 
Disagreement in September 2007 and submitted his Substantive 
Appeal (VA Form 9) in May 2008.  

The evidence submitted in connection with this claim includes 
service treatment records, post-service private treatment 
records, VA treatment records and statements from the 
Veteran.  The Board notes that a review of the Veteran's 
service treatment records is negative for any complaints, 
treatment, or diagnosis of tinnitus during service.  

The Board notes that the Veteran's service treatment records 
show essentially normal audiograms for VA purposes 
throughout, except for on in August 1977 which showed 
borderline hearing loss.  The Veteran's primary military 
occupation was flight engineer - gunner.  Based on the 
Veteran's military occupation and his seven years of active 
duty service significant noise exposure is conceded.  

Post-service private treatment records submitted in 
connection with the claim begin in January 2006, where 
tinnitus is regularly noted as one of the Veteran's 
continuing medical conditions.  A May 2006 record from Camp 
Pendleton Audiology contains a diagnosis of tinnitus.  In 
addition, a February 2007 letter from an audiologist notes a 
history of noise exposure while in service and the Veteran's 
reports of decreased hearing and tinnitus since that 
exposure.  The examiner opined that the Veteran's hearing 
loss was probably due to his years of service working in 
aviation.

In March 2007 the Veteran underwent a VA examination in 
connection with his claim.  The examiner reviewed the claims 
file and conducted a full audiometric evaluation in 
connection with the Veteran's claimed bilateral hearing loss 
and tinnitus.  Regarding tinnitus, the examiner noted that 
the Veteran did not report that condition at that time.  The 
examiner opined that tinnitus was less likely than not 
related to exposure to aircraft and jet engines as there was 
no documentation of a complaint of tinnitus in the Veteran's 
service medical record or during that day's examination.  

When evaluating evidence the Board must assess the 
credibility and weight of all evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which is finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or if it is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence if against the claim, 
in which case it is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

In weighing the Veteran's lay reports of a continuity of 
symptomatology and the private treatment records against the 
findings of the March 2007 VA examination, the Board has 
considered the fact that this opinion is based on the 
examiner's finding that the Veteran did not report tinnitus 
at that time.  The report does not state whether the examiner 
questioned the Veteran on his claimed tinnitus and there is 
no indication that the Veteran denied awareness of noise in 
his ears.  Despite the VA examiner's negative opinion, the 
Board notes that the Veteran is competent to offer a 
description of the symptoms he experiences and to describe a 
continuity of symptoms since service.  A layperson, such as 
the Veteran, is generally not capable of opining on matter 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1995).

Noise exposure in service has been conceded.  The evidence of 
record, notwithstanding the VA examination report, reflects 
that the Veteran does currently have tinnitus.  Furthermore, 
a certified audiologist has determined that the Veteran's 
tinnitus is attributable to service.  While the opinion of 
the VA examiner must be considered, the Board finds that the 
evidence submitted is sufficient to place the matter in 
relative equipoise.

Therefore, having resolved doubt in favor of the Veteran the 
Board will grant the Veteran's claim of service connection 
for tinnitus.  



ORDER

Service connection for tinnitus is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


